Exhibit 10.2

AHCA CONTRACT NO. FA971
AMENDMENT NO. 3


THIS CONTRACT, entered into between the State of Florida, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA,
INC., D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the
"Vendor," or “Health Plan,” is hereby amended as follows:
1.
Standard Contract, Section III., Item B., Contract Managers, sub-item 1., is
hereby amended to now read as follows:

1.
The Agency’s Contract Manager’s contact information is as follows:

Kenyatta Smith
Agency for Health Care Administration
2727 Mahan Drive, MS #50
Tallahassee, FL 32308
(850) 412-4068
2.
Effective January 1, 2013, Attachment I, Scope of Services, Capitated Health
Plans, Section D., Service(s) to be Provided, Item 2., Approved Expanded
Benefits, sub-item a., Table 6, Effective Date: 09/01/12 – 08/31/15, Non-Reform
Expanded Services,, is hereby deleted in its entirety and replaced with Table 6,
Effective Date 01/01/13 – 08/31/15 (010113), Non-Reform Expanded Services, as
follows:

TABLE 6
Effective Date: 01/01/13 – 08/31/15 (010113)
Non-Reform Expanded Services
Not limited to three (3) home health visits per day
One (1) general office visit per day
Up to $25 credit per household each month for selected over the counter drugs
and/or health supplies.



3.
Effective January 1, 2013, Attachment I, Scope of Services, Capitated Health
Plans, Section G., Benefit Grid/Customized Benefit Package – Reform Capitated
Plans Only, is hereby amended to include the Benefit Grids as follows::

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



AHCA Contract No. FA971, Amendment No. 3, Page 1 of 6



--------------------------------------------------------------------------------

Exhibit 10.2

Area 10 Broward- Children and Families    
COVERED SERVICE CATEGORY
Visit/Script Limit
Limit Period (Annual/Monthly)
Dollar Limit
Limit Period (Annual)
Copay Amount
Copay Application
Hospital Inpatient
 
 
 
 
 
 
Behavioral Health
 
 
 
 
$
admit
Physical Health
 
 
 
 
$
admit
 
 
 
 
 
 
 
Transplant Services
 
 
 
 
 
 
 
 
 
 
 
 
 
Outpatient Services
 
 
 
 
 
 
Emergency Room
 
 
 
 
 
 
Medical/Drug Therapies (Chemo, Dialysis)
 
 
 
 
 
 
Ambulatory Surgery – ASC
 
 
 
 
 
 
Hospital Outpatient Surgery
 
 
 
 
$
visit
Lab / X-ray
 
 
 
 
$
day
Hospital Outpatient Services NOS
 
 
 
Annual
$
visit
Outpatient Therapy (PT/RT)
 
 
 
Annual
 
 
Outpatient Therapy (OT/ST)
 
 
 
 
 
 
 
 
 
 
 
 
 
Maternity and Family Planning Services
 
 
 
 
 
 
Inpatient Hospital
 
 
 
 
 
 
Birthing Centers
 
 
 
 
 
 
Physician Care
 
 
 
 
 
 
Family Planning
 
 
 
 
 
 
Pharmacy
 
 
 
 
 
 
 
 
 
 
 
 
 
Physician and Phys Extender Services (non maternity)
 
 
 
 
 
 
EPSDT
 
 
 
 
 
 
Primary Care Physician
 
 
 
 
$
visit
Specialty Physician
 
 
 
 
$
visit
ARNP / Physician Assistant
 
 
 
 
$
visit
Clinic (FQHC, RHC)
 
 
 
 
$
visit
Clinic (CHD)
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
Other Outpatient Professional Services
 
 
 
 
 
 
Home Health Services
 
Annual
 
Annual
$
visit
Chiropractor
 
Annual
 
Annual
$
visit
Podiatrist
 
Annual
 
Annual
$
visit
Dental Services
 
 
$
Annual
0%
coinsurance
Vision Services
 
 
 
Annual
$
visit
Hearing Services
 
 
 
Annual
 
 
 
 
 
 
 
 
 
Outpatient Mental Health
 
 
 
 
$
visit
 
 
 
 
 
 
 
Outpatient Pharmacy
10
Monthly
 
Annual
 
 
 
 
 
 
 
 
 
Other Services
 
 
 
 
 
 
Ambulance
 
 
 
 
 
 
Non-emergent Transportation
 
 
 
 
$
trip
Durable Medical Equipment
 
 
 
Annual
 
 
 
 
 
 
 
 
 
Expanded benefits
Not limited to three (3) home health visits per day
One (1) general office visit per day
Up to $25 credit per household each month for selected over the counter drugs
and/or health supplies.
 
 








AHCA Contract No. FA971, Amendment No. 3, Page 2 of 6



--------------------------------------------------------------------------------

Exhibit 10.2

Area 10 Broward- Aged and Disabled    
COVERED SERVICE CATEGORY
Visit/Script Limit
Limit Period (Annual/Monthly)
Dollar Limit
Limit Period (Annual)
Copay Amount
Copay Application
Hospital Inpatient
 
 
 
 
 
 
Behavioral Health
 
 
 
 
$
admit
Physical Health
 
 
 
 
$
admit
 
 
 
 
 
 
 
Transplant Services
 
 
 
 
 
 
 
 
 
 
 
 
 
Outpatient Services
 
 
 
 
 
 
Emergency Room
 
 
 
 
 
 
Medical/Drug Therapies (Chemo, Dialysis)
 
 
 
 
 
 
Ambulatory Surgery – ASC
 
 
 
 
 
 
Hospital Outpatient Surgery
 
 
 
 
$
visit
Lab / X-ray
 
 
 
 
$
day
Hospital Outpatient Services NOS
 
 
 
Annual
$
visit
Outpatient Therapy (PT/RT)
 
 
 
Annual
 
 
Outpatient Therapy (OT/ST)
 
 
 
 
 
 
 
 
 
 
 
 
 
Maternity and Family Planning Services
 
 
 
 
 
 
Inpatient Hospital
 
 
 
 
 
 
Birthing Centers
 
 
 
 
 
 
Physician Care
 
 
 
 
 
 
Family Planning
 
 
 
 
 
 
Pharmacy
 
 
 
 
 
 
 
 
 
 
 
 
 
Physician and Phys Extender Services (non maternity)
 
 
 
 
 
 
EPSDT
 
 
 
 
 
 
Primary Care Physician
 
 
 
 
$
visit
Specialty Physician
 
 
 
 
$
visit
ARNP / Physician Assistant
 
 
 
 
$
visit
Clinic (FQHC, RHC)
 
 
 
 
$
visit
Clinic (CHD)
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
Other Outpatient Professional Services
 
 
 
 
 
 
Home Health Services
 
Annual
 
Annual
$
visit
Chiropractor
 
Annual
 
Annual
$
visit
Podiatrist
 
Annual
 
Annual
$
visit
Dental Services
 
 
$
Annual
0%
coinsurance
Vision Services
 
 
 
Annual
$
visit
Hearing Services
 
 
 
Annual
 
 
 
 
 
 
 
 
 
Outpatient Mental Health
 
 
 
 
$
visit
 
 
 
 
 
 
 
Outpatient Pharmacy
20
Monthly
 
Annual
 
 
 
 
 
 
 
 
 
Other Services
 
 
 
 
 
 
Ambulance
 
 
 
 
 
 
Non-emergent Transportation
 
 
 
 
$
trip
Durable Medical Equipment
 
 
 
Annual
 
 
 
 
 
 
 
 
 
Expanded benefits
Not limited to three (3) home health visits per day
One (1) general office visit per day
Up to $25 credit per household each month for selected over the counter drugs
and/or health supplies.
 
 








AHCA Contract No. FA971, Amendment No. 3, Page 3 of 6



--------------------------------------------------------------------------------

Exhibit 10.2

Area 4 Baker, Clay, Duval & Nassau- Children and Families    
COVERED SERVICE CATEGORY
Visit/Script Limit
Limit Period (Annual/Monthly)
Dollar Limit
Limit Period (Annual)
Copay Amount
Copay Application
Hospital Inpatient
 
 
 
 
 
 
Behavioral Health
 
 
 
 
$
admit
Physical Health
 
 
 
 
$
admit
 
 
 
 
 
 
 
Transplant Services
 
 
 
 
 
 
 
 
 
 
 
 
 
Outpatient Services
 
 
 
 
 
 
Emergency Room
 
 
 
 
 
 
Medical/Drug Therapies (Chemo, Dialysis)
 
 
 
 
 
 
Ambulatory Surgery – ASC
 
 
 
 
 
 
Hospital Outpatient Surgery
 
 
 
 
$
visit
Lab / X-ray
 
 
 
 
$
day
Hospital Outpatient Services NOS
 
 
 
Annual
$
visit
Outpatient Therapy (PT/RT)
 
 
 
Annual
 
 
Outpatient Therapy (OT/ST)
 
 
 
 
 
 
 
 
 
 
 
 
 
Maternity and Family Planning Services
 
 
 
 
 
 
Inpatient Hospital
 
 
 
 
 
 
Birthing Centers
 
 
 
 
 
 
Physician Care
 
 
 
 
 
 
Family Planning
 
 
 
 
 
 
Pharmacy
 
 
 
 
 
 
 
 
 
 
 
 
 
Physician and Phys Extender Services (non maternity)
 
 
 
 
 
 
EPSDT
 
 
 
 
 
 
Primary Care Physician
 
 
 
 
$
visit
Specialty Physician
 
 
 
 
$
visit
ARNP / Physician Assistant
 
 
 
 
$
visit
Clinic (FQHC, RHC)
 
 
 
 
$
visit
Clinic (CHD)
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
Other Outpatient Professional Services
 
 
 
 
 
 
Home Health Services
 
Annual
 
Annual
$
visit
Chiropractor
 
Annual
 
Annual
$
visit
Podiatrist
 
Annual
 
Annual
$
visit
Dental Services
 
 
$
Annual
0%
coinsurance
Vision Services
 
 
 
Annual
$
visit
Hearing Services
 
 
 
Annual
 
 
 
 
 
 
 
 
 
Outpatient Mental Health
 
 
 
 
$
visit
 
 
 
 
 
 
 
Outpatient Pharmacy
10
Monthly
 
Annual
 
 
 
 
 
 
 
 
 
Other Services
 
 
 
 
 
 
Ambulance
 
 
 
 
 
 
Non-emergent Transportation
 
 
 
 
$
trip
Durable Medical Equipment
 
 
 
Annual
 
 
 
 
 
 
 
 
 
Expanded benefits
Not limited to three (3) home health visits per day
One (1) general office visit per day
Up to $25 credit per household each month for selected over the counter drugs
and/or health supplies.
 
 








AHCA Contract No. FA971, Amendment No. 3, Page 4 of 6



--------------------------------------------------------------------------------

Exhibit 10.2

Area 4 Baker, Clay, Duval & Nassau- Aged and Disabled    
COVERED SERVICE CATEGORY
Visit/Script Limit
Limit Period (Annual/Monthly)
Dollar Limit
Limit Period (Annual)
Copay Amount
Copay Application
Hospital Inpatient
 
 
 
 
 
 
Behavioral Health
 
 
 
 
$
admit
Physical Health
 
 
 
 
$
admit
 
 
 
 
 
 
 
Transplant Services
 
 
 
 
 
 
 
 
 
 
 
 
 
Outpatient Services
 
 
 
 
 
 
Emergency Room
 
 
 
 
 
 
Medical/Drug Therapies (Chemo, Dialysis)
 
 
 
 
 
 
Ambulatory Surgery – ASC
 
 
 
 
 
 
Hospital Outpatient Surgery
 
 
 
 
$
visit
Lab / X-ray
 
 
 
 
$
day
Hospital Outpatient Services NOS
 
 
 
Annual
$
visit
Outpatient Therapy (PT/RT)
 
 
 
Annual
 
 
Outpatient Therapy (OT/ST)
 
 
 
 
 
 
 
 
 
 
 
 
 
Maternity and Family Planning Services
 
 
 
 
 
 
Inpatient Hospital
 
 
 
 
 
 
Birthing Centers
 
 
 
 
 
 
Physician Care
 
 
 
 
 
 
Family Planning
 
 
 
 
 
 
Pharmacy
 
 
 
 
 
 
 
 
 
 
 
 
 
Physician and Phys Extender Services (non maternity)
 
 
 
 
 
 
EPSDT
 
 
 
 
 
 
Primary Care Physician
 
 
 
 
$
visit
Specialty Physician
 
 
 
 
$
visit
ARNP / Physician Assistant
 
 
 
 
$
visit
Clinic (FQHC, RHC)
 
 
 
 
$
visit
Clinic (CHD)
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
Other Outpatient Professional Services
 
 
 
 
 
 
Home Health Services
 
Annual
 
Annual
$
visit
Chiropractor
 
Annual
 
Annual
$
visit
Podiatrist
 
Annual
 
Annual
$
visit
Dental Services
 
 
$
Annual
0%
coinsurance
Vision Services
 
 
 
Annual
$
visit
Hearing Services
 
 
 
Annual
 
 
 
 
 
 
 
 
 
Outpatient Mental Health
 
 
 
 
$
visit
 
 
 
 
 
 
 
Outpatient Pharmacy
20
Monthly
 
Annual
 
 
 
 
 
 
 
 
 
Other Services
 
 
 
 
 
 
Ambulance
 
 
 
 
 
 
Non-emergent Transportation
 
 
 
 
$
trip
Durable Medical Equipment
 
 
 
Annual
 
 
 
 
 
 
 
 
 
Expanded benefits
Not limited to three (3) home health visits per day
One (1) general office visit per day
Up to $25 credit per household each month for selected over the counter drugs
and/or health supplies.
 
 




AHCA Contract No. FA971, Amendment No. 3, Page 5 of 6



--------------------------------------------------------------------------------

Exhibit 10.2

Unless otherwise stated, this Amendment shall be effective upon execution by
both Parties.
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in this Contract.
This Amendment and all its attachments are hereby made part of this Contract.
This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
IN WITNESS WHEREOF, the Parties hereto have caused this six (6) page Amendment
to be executed by their officials thereunto duly authorized.
 
WELLCARE OF FLORIDA, INC., D/B/A
 
 
STATE OF FLORIDA, AGENCY FOR
 
STAYWELL HEALTH PLAN OF
 
 
HEALTH CARE ADMINISTRATION
 
FLORIDA
 
 
 
SIGNED
 
 
SIGNED
 
BY:
/s/ Christina Cooper
 
BY:
/s/ Elizabeth Dudek
NAME:
Christina Cooper
 
NAME:
Elizabeth Dudek
TITLE:
President, FL and HI Division
 
TITLE:
Secretary
DATE:
3/13/2013
 
DATE:
3/14/2013











REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA971, Amendment No. 3, Page 6 of 6

